Citation Nr: 1309227	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The appellant served with the Army National Guard and had a period of active duty for training from November 1984 to March 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that denied his claim for service connection for flat feet.  As the medical evidence varies in its characterization of the appellant's bilateral foot disorder, the Board has recharacterized the issue as reflected in the case caption, above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In connection with his appeal the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  Unfortunately, a transcript of the hearing cannot be produced.  The appellant was offered a new hearing; however, in August 2012, he indicated in writing that he does not wish to appear at a new hearing.

In addition to the paper claims file, there is an electronic claims file associated with the appellant's claim.  A review of the documents in the electronic file reveals that they are entirely duplicative of the evidence in the paper claims file.

In May 2012, the appellant raised the issues of entitlement to service connection for residuals of a sprained ankle, and entitlement to service connection for a back disability secondary to residuals of a sprained ankle.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action. 





REMAND

The Board is of the opinion that additional development is required before the appellant's claim is decided. 

The appellant maintains that he first experienced problems with his feet while in service, which required the purchase of arch supports, and that these problems have continued since.  During his period of active duty for training, the appellant sought treatment related to painful feet.  In December 1984, a clinical note shows that he reported having pain in his left foot all of the time.  In January 1985, he was seen three times related to bilateral arch pain.  The final treatment note at that time shows that the appellant required arch support.   

Following service, the appellant maintains that his pain has continued and that he continues to require arch supports for comfort.  Private medical records were submitted into the record, which show that in October 2009 the appellant reported "bilateral feet arch pain for 25 years now, since the time he was in the military, which happened as a result of the kind of boots he had to wear...and since then, he has been using arch supports to help raise his arch, to help pronate the arch, and that helps him with pain."  

Thus, the evidence includes in-service treatment related to the appellant's painful arches, as well as post-service treatment records showing current and similar symptoms, with a suggestion of a possible connection between the two.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2012). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the appellant be scheduled for a VA examination in response to his claim for service connection for a bilateral foot disability.  Because no such examination has been conducted in this case, a remand is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the appellant's claim.

2.  The RO or the AMC should afford the appellant an examination by an examiner with appropriate expertise to determine the etiology of any foot disorder present during the period of this claim. 

The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the files and examination of the appellant, the examiner should state a medical opinion with respect to any foot disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to his period of active duty for training.  For purposes of the opinion(s), the examiner should assume that the appellant is credible.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should furnish to the appellant and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                              (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


